Citation Nr: 0838615	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  08-28 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect only for bilateral hearing loss and tinnitus.

2.  The veteran died on January [redacted], 2008; the immediate 
causes of death were respiratory distress and end-stage 
chronic obstructive pulmonary disorder (COPD).

3.  The competent medical evidence does not show that the 
veteran's in-service asbestos exposure caused his COPD. 

4.  The evidence of record does not demonstrate that an 
incident of the veteran's service was either the principal or 
contributory cause of his death.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the appellant's claim, in correspondence dated in February 
2008, the RO advised the appellant of what the evidence must 
show to establish entitlement to service-connection for the 
cause of the veteran's death.  The RO advised the appellant 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  
Although no longer required by the regulations, the RO also 
requested that the appellant send any evidence in her 
possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  

The RO did not provide notice of either the disability rating 
or effective date elements of a service connection claim.  
The Board, however, finds that the appellant could not have 
been prejudiced by this.  First, due to the nature of the 
claim on appeal, a disability rating is not applicable.  
Second, for reasons explained more fully below, service 
connection is being denied and no disability rating or 
effective date would be assigned anyway.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran's service medical records, VA 
Medical Center (VAMC) treatment records, and personnel file 
have been associated with the claims file.  The RO has 
obtained a VA medical opinion in conjunction with this claim.  
The appellant responded to the February 2008 VCAA notice and 
informed VA that she had no further evidence or information 
to give VA to substantiate her claim.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria and Analysis

In her notice of disagreement, dated in April 2008, the 
appellant maintained that her husband was exposed to asbestos 
in service and that this exposure ultimately caused his 
death.  The appellant is seeking dependency and indemnity 
compensation on this basis.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 (2008).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

There is no statute specifically addressing asbestos and 
service connection for asbestos-related diseases, nor has the 
VA promulgated any specific regulations for these types of 
cases.  VA adjudication materials, however, provide that the 
RO must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).  

The veteran's death certificate showed that he died on 
January 2008.  The immediate cause of death was listed as 
respiratory distress due to or as a consequence of end stage 
COPD.  Other significant conditions contributing to death but 
not resulting in the underlying death were listed as 
congestive heart failure and chronic bronchitis.  There is no 
medical evidence in the claims file contradicting what was 
reported in the death certificate as the cause of death.  

At the time of his death, the veteran was service-connected 
for bilateral hearing loss and tinnitus; he was not service-
connected for COPD.  Thus, the Board must consider whether 
COPD was incurred in service or as a result of such service.  
When the veteran was living, the Board denied a claim of 
entitlement to service connection for COPD, to include as a 
result of asbestos exposure.  As the Board noted in its 
decision in November 2007, the veteran's service medical 
records were negative for a diagnosis of COPD and the 
earliest evidence of pulmonary problems were not noted for 
many years thereafter.  The Board, therefore, must consider 
whether the competent medical evidence demonstrates a nexus 
with the veteran's COPD with his active duty service.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

As noted in the Board's November 2007 decision, in-service 
asbestos exposure is conceded.  Although the veteran was 
exposed to asbestos during his service in the Navy, the 
competent medical evidence does not support finding a link 
between the veteran's asbestos exposure and his COPD-which 
ultimately caused his death.  

In the VA medical opinion, dated in July 2008, Dr. I.W. 
confirmed that he had reviewed the veteran's claims file.  
The doctor noted that the veteran's death certificate showed 
he had died from respiratory distress, end stage COPD, 
congestive heart failure and chronic bronchitis.  Based on a 
review of the claims file and the records found therein, Dr. 
I.W. concluded that it was "very obvious" the veteran had 
pulmonary asbestosis.  The doctor relied on x-rays taken 
before the veteran's death to support this finding.  
Specifically, the x-rays showed pleural plaques and 
thickening, which according to the doctor were very typical 
of past asbestos exposure.  

Regarding whether the veteran's COPD was related to the 
asbestos exposure, Dr. I.W. concluded that it was not.  The 
doctor noted that current medical literature did not state 
that asbestos exposure caused COPD.  The doctor did note that 
the veteran had a "strong past history" of tobacco abuse.  
Tobacco use, according to the doctor, was a common cause of 
COPD and the most likely cause of the veteran's COPD.

The Board finds Dr. I.W.'s opinion to be highly probative 
weighing against the appellant's claim.  The doctor's 
discussion of the pertinent medical evidence in the file 
confirmed that he did in fact review the file.  The doctor 
also provided reasoning for his conclusion.

Other evidence in the file pertaining to the cause of the 
veteran's COPD included a VA respiratory system examination 
report, dated in May 2007, and a letter from M.T., Physician 
Assistant, Certified, dated in November 2006.  The VA 
examination report does not support the veteran's claim.  In 
that document, Dr. I.W. noted that the medical literature did 
not state that asbestos exposure caused COPD.  Nowhere in 
that document did Dr. I.W. link the veteran's COPD to his 
active duty service.

In the letter from M.T., the physician's assistant explained 
that a high-resolution computed tomography (CT) scan done in 
August 2006 showed severe emphysema with changes of pulmonary 
fibrosis and honeycombing.  The veteran also had right 
pleural thickening and calcification.  M.T. stated she had 
discussed these results with her supervising physician, Dr. 
S.B.  M.T. stated that they felt the "CT scan showed that 
the veteran's lung disease could be attributed to his prior 
asbestos exposure with the fact that he has the pulmonary 
fibrosis and honeycombing as well as the right pleural 
thickening and calcification."  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board 
does not find the letter from M.T. to be entitled to much 
weight.  First, in the letter, M.T. did not mention the 
veteran's history of smoking and whether this had any affect 
on his COPD.  Second, M.T. also failed to note whether any 
medical literature linked COPD with asbestos exposure.  
Third, M.T.'s opinion was speculative and not based on 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (noting that opinions without the requisite degree of 
medical may be given little probative weight).  
    
Regarding the appellant's contentions regarding the cause of 
the veteran's death, the Board gives these little weight.  As 
a layperson, however, she is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Whether the veteran's asbestos 
exposure caused his COPD, which caused his death is a 
determination requiring medical competence.  The appellant's 
opinion regarding this issue is entitled to no probative 
weight.

The preponderance of the evidence is against the appellant's 
claim and the benefit-of-the-doubt doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


